NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOHAMUD ABDI-HASSAN,                            No.    19-70044

                Petitioner,                     Agency No. A213-081-948

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Mohamud Abdi-Hassan, a native and citizen of Somalia, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his motion to remand. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL

ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review

for abuse of discretion the denial of a motion to remand. Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1062 (9th Cir. 2008). We grant in part, deny in part, and dismiss in

part the petition for review, and we remand.

      The agency found Abdi-Hassan not credible based on an inconsistency

between his testimony and medical report, and Abdi-Hassan’s demeanor.

Substantial evidence does not support the agency’s adverse credibility

determination. See Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011) (adverse

credibility finding not supported under the totality of the circumstances); Zhi v.

Holder, 751 F.3d 1088, 1093 (9th Cir. 2014) (IJ impermissibly based adverse

credibility finding on “speculation and conjecture”). Thus, we grant the petition

for review as to Abdi-Hassan’s asylum, withholding of removal, and CAT claims,

and we remand to the agency for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The BIA did not abuse its discretion in denying Abdi-Hassan’s motion to

                                          2                                    19-70044
remand where he failed to demonstrate that the evidence he sought to submit

would likely have changed the outcome of his case. See Shin v. Mukasey, 547 F.3d
1019, 1025 (9th Cir. 2008) (petitioners who seek to remand proceedings “bear a

‘heavy burden’ of proving that, if proceedings were reopened, the new evidence

would likely change the result in the case.” (citation omitted)).

      To the extent Abdi-Hassan asserts he is a member of the class identified in

Rojas v. Johnson, 305 F. Supp. 3d 1176 (W.D. Wash. 2018), the record indicates

the IJ determined that his asylum application was filed within the one-year

deadline.

      We lack jurisdiction to consider Abdi-Hassan’s contentions regarding

humanitarian asylum, lack of legal counsel, the denial of his due process rights, the

adequacy of the transcription of the record, and his eligibility for deferral of

removal under CAT. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency); see also

Morgan v. Gonzales, 495 F.3d 1084, 1089-90 n.2 (9th Cir. 2007) (claim that the IJ

denied procedural due process must be raised before the BIA).

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

                                           3                                       19-70044
DISMISSED in part; REMANDED.




                               4   19-70044